LOBRANO, Judge,
dissenting.
I respectfully dissent from the majority’s holding in this case. I am of the opinion that the so called “broker repudiation clause” was not the reason for the sale not going through. The evidence substantiates other reasons for its failure. The most noteworthly reason concerned the changes which allowed Bankers to retain its interest in certain unrelated litigation which was pending at the time. The parties continued negotiations until September, 1975, some five months after the insertion of the repudiation clause. Jordan’s letter of May 20, *7831975 to Bankers’ general counsel sums up the numerous other obstacles to the sale.